Citation Nr: 0940477	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-25 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
to include as secondary to herbicide exposure in Vietnam.

2.  Entitlement to service connection for gastrointestinal 
condition, to include as secondary to herbicide exposure in 
Vietnam.

3.  Entitlement to service connection for internal bleeding, 
to include as secondary to herbicide exposure in Vietnam.

4.  Entitlement to service connection for residuals of 
stroke.

5.  Entitlement to service connection for acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for right leg numbness, 
to include as secondary to diabetes mellitus.
8.  Entitlement to service connection for right arm 
condition.

9.  Entitlement to service connection for right elbow 
condition.

10.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently assigned a 20 percent disability 
evaluation.

11.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
February 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut, which denied service 
connection for posttraumatic stress disorder, headaches, 
numbness in right leg,  numbness in right arm, right elbow 
condition, esophageal cancer, gastrointestinal condition, 
internal bleeding condition, residuals of stroke, and denied 
entitlement to a total rating based on individual 
unemployability.  In addition, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
evaluation.

The issues of entitlement to service connection for a 
psychiatric disorder, headaches, right arm numbness, right 
leg numbness, right elbow condition, entitlement to a total 
rating based on individual unemployability as well as 
entitlement to an initial higher evaluation for diabetes 
mellitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's esophageal cancer was not manifest in 
service or for many years later and is not related to the 
Veteran's service.

2.  The Veteran's gastrointestinal condition was not manifest 
in service or for many years later and is not related to the 
Veteran's service.

3.  The Veteran's internal bleeding was not manifest in 
service or for many years later and is not related to the 
Veteran's service.

4.  The Veteran's residuals of stroke were not manifest in 
service or for many years later and are not due to a service-
connected disability.


CONCLUSIONS OF LAW

1.  Esophageal cancer was not incurred in or aggravated by 
service, or incurred as due to herbicide exposure in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

2.  Gastrointestinal condition was not incurred in or 
aggravated by service, or incurred as due to herbicide 
exposure in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).
3.  Internal bleeding was not incurred in or aggravated by 
service, or incurred as due to herbicide exposure in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

4.  Residuals of stroke were not incurred in or aggravated by 
service or by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  
The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in November 2004 and February 2005.  
He did not receive VCAA notice on the fourth or fifth Dingess 
elements until March 2006.  The claims are being denied; 
therefore, no effective dates or ratings are being assigned.  
He is therefore not prejudiced by the absence of notice on 
those elements.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  The November 2004 and 
February 2005 letters were sent prior to the RO's initial 
decision, but there was a timing deficiency with regard to 
the March 2006 letter.  This timing deficiency was cured, 
however, by readjudication of the claims in a November 2007 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  VA 
examinations were not provided, for the reasons explained 
below, because the Board did not find that VA examinations 
were necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

II.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

III.  Entitlement to service connection for esophageal 
cancer, gastrointestinal condition, and internal bleeding.

The Board finds that since the Veteran has claimed similar 
contentions regarding these issues, these claims can be 
discussed together.  

In addition to the laws and regulations pertinent to service 
connection claims, if the veteran served in the Republic of 
Vietnam from July 1968 to July 1969, he is presumed to have 
been exposed to an herbicide agent, such as Agent Orange.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain 
diseases have been associated with exposure to herbicide 
agents and will be presumed by VA to have been incurred in 
service even though there is no evidence of such disease 
during such period of service.  38 C.F.R. §§ 3.307(a), 
3.309(e).  The diseases claimed by the Veteran to be related 
to herbicide exposure are esophageal cancer, a 
gastrointestinal condition and internal bleeding, which are 
not listed as a presumptive disease in the regulation.

In June 2007, the Secretary specifically determined that 
gastrointestinal cancers, including esophageal cancer, are 
not related to herbicide exposure.  In particular, the 
Secretary found that "[t]aking account of the available 
evidence and NAS' analysis, ... the credible evidence against 
an association between herbicide exposure and 
gastrointestinal tract tumors outweighs the credible evidence 
for such an association, and he has determined that a 
positive association does not exist." 72 Fed. Reg. 32,395 
(June 12, 2007).  As such, the Veteran's esophageal cancer is 
not subject to the presumption for diseases associated with 
herbicide exposure; therefore, the Veteran does not qualify 
for compensation under this provision.

Although service connection is not warranted on a presumptive 
basis, the Board must still determine whether the 
disabilities are related to the Veteran's service on a direct 
basis.

The Veteran's service treatment records are entirely negative 
for esophageal cancer, a gastrointestinal condition or 
internal bleeding.  Post-service treatment records show 
gastrointestinal problems beginning in October 1990 and a 
gastrointestinal tract bleed in November 2004.  In October 
2005, a private treatment record showed a soft tissue mass 
near the Veteran's esophagus.  He was diagnosed with squamous 
and gastric cardia-type mucosa with focal mild active reflux 
esophagitis with no intestinal metaplasia or malignancy.  The 
Veteran has not asserted continuity of symptomatology of his 
disorders since service.  None of the Veteran's treatment 
providers have suggested in any manner that one or more of 
his three claimed disabilities are etiologically related to 
service.  In fact, a VA physician diagnosed the Veteran with 
alcohol gastritis in October 1990 and noted his history of 
polysubstance abuse.
To date, the RO has not given the Veteran a VA examination or 
obtained an opinion as to the etiology of his claimed 
esophageal cancer, gastrointestinal condition, and internal 
bleeding.  Such an opinion is "necessary" under 38 U.S.C.A. § 
5103A(d) when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this 
case, however, there is no evidence linking the Veteran's 
claimed disorders to service and no reasonable possibility 
that a VA examination would result in findings favorable to 
the Veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

There is no evidence linking the Veteran's claimed disorders 
to service. Consequently, the Board does not find that the 
competent medical evidence of record supports the appellant's 
claim.  Currently, the only evidence of record supporting the 
Veteran's claim is his own lay opinion.  The Veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation. 
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for esophageal 
cancer, gastrointestinal condition, and internal bleeding on 
a direct basis as well as due to Agent Orange exposure, and 
these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Residuals of Stroke

The Veteran's service medical records are negative for a 
stroke.

A private treatment record from November 1992 indicates a 
history of a stroke in 1987 and multiple TIA's since that 
time.  An October 2004 MRI noted arterial venous malformation 
with evidence of a small hemorrhage (of questionable age) in 
the left basal ganglia.  A private treatment record dated in 
December 2004, noted a diagnosis of venous angioma that is 
unrelated to the Veteran's headaches.  The physician opined 
that this type of vascular abnormality is almost always 
asymptomatic and a common incidental finding on MRI imaging.  
A January 2005 MRI noted a small vascular malformation 
associated with basal ganglia minimal left ethmoid sinus 
fluid which could be seen with sinusitis.  The Veteran was 
diagnosed with intracranial hemorrhage.  A June 2006 MRI 
report stated that there was no evidence of acute infarction.  
There was a lesion on the left basal ganglia.  The MRI report 
also noted that it most likely was a developmental venous 
anomaly, with other types of vascular malformations less 
likely.  There were also small vessel ischemic changes.  In 
August 2006, a VA physician states that a previous VA note 
indicates aneurysm incorrectly and that the diagnosis was 
likely venous angioma.    An October 2006 MRI showed 
atriovenous malformation with evidence of small hemorrhage of 
unknown age.  Therefore, it appears that whether the Veteran 
actually had a stroke in the past is unclear.  The evidence 
does show a diagnosis of venous anomaly.

To date, however, none of the Veteran's treatment providers 
have related residuals of the Veteran's stroke, venous 
anomaly or any other diagnosis of the Veteran's brain to any 
incident of service.  

In addition, there is no evidence that the Veteran's 
residuals of stroke are related to his service-connected 
diabetes mellitus.  In fact, the February 2007 examiner 
opined that the basal ganglion was not related to the 
Veteran's diabetes mellitus.  
Due to memory problems, a neuropsychological evaluation was 
conducted in November 2007.  The psychologist concluded that 
the Veteran's cognitive difficulties were primarily due to 
the Veteran's depression, PTSD and anxiety and to a lesser 
degree, other neurological causes such as vascular risk 
factors, traumatic brain injury and drug/alcohol history.  
Therefore, it is unclear, what symptoms the Veteran is 
actually claiming are due to his stroke.

To date, the RO has not given the Veteran a VA examination or 
obtained an opinion as to the etiology of his claimed 
residuals of stroke.  Such an opinion is "necessary" under 38 
U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. § 
5103A(c)(4).  In this case, however, there is no evidence 
linking the Veteran's claimed disorder to service or to a 
service-connected disability and no reasonable possibility 
that a VA examination would result in findings favorable to 
the Veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
Veteran's claim is his lay opinion.  The Veteran has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for residuals of 
stroke, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for esophageal cancer, to 
include as secondary to herbicide exposure in Vietnam, is 
denied.

Entitlement to service connection for gastrointestinal 
condition, to include as secondary to herbicide exposure in 
Vietnam, is denied.

Entitlement to service connection for internal bleeding, to 
include as secondary to herbicide exposure in Vietnam, is 
denied.

Entitlement to service connection for residuals of stroke, is 
denied.


REMAND

 Acquired psychiatric disorder

In October 2004, the Veteran filed a claim for entitlement to 
service connection for posttraumatic stress disorder.  The 
Veteran has subsequently been diagnosed with alcohol and drug 
abuse/dependence in full sustained remission and depressive 
disorder, not otherwise specified in a July 2006 VA 
examination.  The examiner further stated that the Veteran 
had difficulty articulating significant trauma or peri-
traumatic reactions necessary to meet criterion A for PTSD.  
The Veteran and his representative argue that the Veteran's 
depression is related to his military service in Vietnam and 
therefore, service connection is warranted.  

Additionally, VA treatment records indicate that the Veteran 
is being treated at the local Vet Center.  The records of 
that treatment are not in the claims file and it does not 
appear that the RO has requested them.

The United States Court of Appeals for Veterans Claims (the 
Court) most recently held that when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of 
how those symptoms are diagnosed or labeled.  Clemons v. 
Shinseki, 23 Vet. App. 1 (Feb. 17, 2009) (holding that in 
light of the fact a claimant generally is not competent to 
provide a medical diagnosis, a claim for service connection 
for PTSD constituted a generalized claim for benefits based 
on a mental disorder where the evidence showed that the 
claimant did not have PTSD but suffered from a different 
mental disorder).  This is the case here.  Since the Veteran 
was provided a PTSD VA examination and the examiner was not 
asked to provide an opinion as to whether the Veteran's 
current depressive disorder is at least as likely as not 
related to his military service, the issue of entitlement to 
service connection for an acquired psychiatric disorder must 
be remanded for a new VA examination.  

Headaches

The Veteran reported that he was recently the victim of a 
burglary where he was stabbed and hit over the head with a 
frying pan.  He notes that he received treatment for this 
incident at Yale University.  The RO should attempt to obtain 
these treatment records as they may be relevant to the 
Veteran's current claim for service connection for headaches.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The veteran's reports of a continuity 
of symptomatology can satisfy the requirement for evidence 
that the claimed disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.  

Here, the Veteran claims that his headaches are due to 
service or to a service-connected disability.  A June 2007 VA 
treatment record states that the Veteran has diabetes chronic 
migraines.   The examiner who conducted the VA examination 
for diabetes mellitus in February 2007 did not provide an 
opinion as to whether the Veteran's headaches were related to 
the Veteran's diabetes mellitus.  For these reasons, the 
Board finds that a VA examination is necessary.  

Diabetes mellitus

The Veteran claims that the severity of his diabetes mellitus 
is not reflected in the currently assigned 20 percent 
evaluation.  The RO has evaluated the Veteran's service-
connected diabetes mellitus under 38 C.F.R. § 4.1119, 
Diagnostic Code 7913.  This section includes not only 
enumerated evaluation criteria but also Note (2), indicating 
that compensable complications of diabetes are to be 
evaluated separately, unless they are part of the criteria 
used to support a 100 percent 
evaluation.  Noncompensable complications, however, are 
considered part of the diabetic process under the criteria of 
Diagnostic Code 7913.  

In February 2007, a VA examiner diagnosed the Veteran with 
diabetes mellitus with sensory neuropathy of both feet.  The 
examiner opined that the Veteran had subjective erectile 
dysfunction that is likely related to diabetes mellitus, 
PTSD, recent divorce and other medical psychosocial problems.  
The examiner also opined that the Veteran dyslipidemia and 
hypertension were likely due to his poorly controlled 
diabetes mellitus.  The examiner did not provide details as 
to the degree of severity of the complications attributable 
to diabetes mellitus, including neuropathy, erectile 
dysfunction or hypertension (other than it was stable).  VA 
treatment shows that the veteran is on a restricted diet, 
takes insulin, and has been instructed on physical 
activities.  

Absent a description of the degree of severity, the Board is 
unable to provide reasons and bases for a determination as to 
whether such complications are noncompensable or, instead, 
compensable, in which case separate evaluations would be 
warranted.  Id.  In conclusion, the Board finds that further 
evidentiary 
development and adjudication on the part of the RO is needed 
to determine whether, in light of Note (2) of Diagnostic Code 
7913, the Veteran's claimed complications of his service-
connected diabetes mellitus are of such a degree of severity 
as to warrant separate evaluations.  The Board views these 
determinations to be "inextricably intertwined" with the 
underlying issue of whether increased evaluation is warranted 
for diabetes mellitus for the noted time periods.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  
Therefore, a new examination should be conducted.

Numbness of the right thigh

The Veteran also claims that numbness in his right thigh is 
due to his diabetes mellitus.  The February 2007 examiner 
noted sensory neuropathy of both feet and stated that there 
was evidence of polyneuropathy on physical examination.  For 
these reasons, the Board finds that the issue of service 
connection of numbness in the right leg is also inextricably 
intertwined with the Veteran's claim for an increased rating 
for diabetes mellitus and should be remanded to the RO for 
appropriate action.  See Harris, 1 Vet. App. at 183 (1991).

Right arm numbness and right elbow condition

The Veteran claims that right arm numbness and a right elbow 
condition are related to his military service.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon, supra.  The evidence of a link between current 
disability and service must be competent.  Wells, supra.  The 
veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, supra.  The 
threshold for finding a link between current disability and 
service is low.  See Locklear and  McLendon, both supra. 

Here, there is current treatment for numbness in the 
Veteran's right arm and right elbow.  In addition, a March 
1975 service treatment record shows an injury to the 
Veteran's right elbow when his elbow went through a window 
during a car accident.  Also, a September 1975 service 
treatment record shows an injury to the right posterior 
forearm, when the Veteran was shot when trying to apprehend a 
suspect.  The Veteran claims that his current right arm and 
elbow disabilities are due to his military service.  An 
examination is needed to determine the whether these 
conditions are related to the Veteran's service.  

TDIU

VA treatment records indicate that the veteran is on some 
type of disability program because he cannot work.  It is not 
clear whether it is Social Security or Workers Compensation 
or some other type.  There are no records pertaining to such 
program and the basis for this determination.  It does not 
appear that the RO has requested such information from the 
Veteran.

The resolution of the aforementioned claims could have an 
effect upon the Veteran's claim for TDIU, and a Board 
determination on that claim is not warranted until 
development is completed on the other claims.  See Harris, 1 
Vet. App. at 183 (1991).  If it is determined upon 
examination that the Veteran is unemployable, the question of 
his asserted inability to secure and follow substantially 
gainful employment due to service-connected disabilities 
should be addressed upon examination.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the Veteran, the RO/AMC 
should attempt to obtain all of the 
Veteran's treatment records from Yale 
University.

2.  The RO/AMC should contact the Veteran 
and request information as to his 
treatment at the Vet Center.  After 
obtaining the necessary authorization from 
the Veteran, the RO/AMC should contact the 
Vet Center and obtain the information and 
attach it to the claims file.

3.  The RO/AMC should contact the Veteran 
and request information as to his 
disability program after the incident at 
his work.  It should be determined whether 
the Veteran receives SSA, Workers 
Compensation, or some other type of 
disability payment.  After obtaining the 
necessary authorization from the Veteran, 
the RO/AMC should contact the appropriate 
agency pertaining the Veteran's disability 
program and request copies of the 
determination and the medical records 
pertaining to that finding.  These 
documents should be attached to the claims 
file.

4.  After completion of #1-3 above, the 
Veteran must be afforded a VA psychiatric 
examination, with an appropriate examiner, 
to determine the nature and etiology of 
the Veteran's current psychiatric 
disorder.  The Veteran's claims file must 
be made available to the examiner, and the 
examiner must review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed, and a 
multi-axis diagnosis and Global Assessment 
of Functioning (GAF) score should be 
assigned.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis corresponding to the 
claimed depression.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
period of active service.

If this opinion is unfavorable to the 
Veteran, the examiner must provide a 
complete rationale for the opinion, with 
references to all relevant treatment 
records. 

5.  After completion of #1-3 above, the 
Veteran must be afforded a VA examination, 
with an appropriate examiner, to determine 
the nature and etiology of the Veteran's 
current headaches.  The Veteran's claims 
file must be made available to the 
examiner, and the examiner must review the 
entire claims file in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed. Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
headache disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
period of active service or to the 
Veteran's service-connected diabetes 
mellitus or service-connected psychiatric 
disorder, if any.  

If this opinion is unfavorable to the 
Veteran, the examiner must provide a 
complete rationale for the opinion, with 
references to all relevant treatment 
records. 

6.  After completion of #1-3 above, the 
Veteran should be afforded a VA 
examination, with an appropriate examiner, 
to determine the nature and extent of his 
diabetes mellitus and any secondary 
complications of this disorder.  The 
Veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should state whether the 
Veteran's diabetes mellitus requires 
restricted activity.  

The examiner should also address the 
Veteran's claimed secondary complications 
of diabetes mellitus.  specifically, the 
examiner should address whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that the Veteran 
has erectile dysfunction, diabetic 
neuropathy of the right leg, neuropathy of 
the feet, hypertension are secondary to 
diabetes mellitus.  In this regard, 
references should be made, as appropriate, 
to the findings from the February 2007 VA 
examination report.  

For each complication found to be at least 
as likely as not, or more likely than not, 
secondary to diabetes, the 
examiner should provide a description of 
the symptoms and severity of such 
complication.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

7.  The report of the VA examination 
should then be reviewed, and a 
determination should be made of whether 
any secondary development (e.g., 
recommended studies, obtaining additional 
treatment records) is warranted.  
Appropriate action is necessary if such 
development is indicated.

8.  Then the Veteran must be afforded a VA 
examination, with an appropriate examiner, 
to determine the nature and etiology of 
the Veteran's current numbness of the 
right arm and elbow.  The Veteran's claims 
file must be made available to the 
examiner, and the examiner must review the 
entire claims file in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
numbness in the right arm and elbow.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's period of active service 
(specifically, to the 1975 injuries) or to 
the Veteran's service-connected 
disabilities.  

If this opinion is unfavorable to the 
Veteran, the examiner must provide a 
complete rationale for the opinion, with 
references to all relevant treatment 
records. 

9.  If the determination remains less than 
fully favorable to the Veteran for any of 
his claims, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


